Bronson, J.
(specially concurring). I concur in the affirmance of *564the judgment. The complaint alleges an express contract made by the defendants for threshing the crops involved. The answer interposed a general denial. The evidence adduced discloses that an arrangement was made for threshing the crops involved by both the defendants. As the wife of one of the defendants testified, the trouble arose because the plaintiffs charged threshing by the hour, whereas they took -the threshing by the day. Upon this record the trial court properly charged that the jury should determine what this contract was; the amount of work actually done under it, and the amount due the plaintiffs thereunder. The verdict returned by the jury is amply sustained by the evidence. Upon this record the questions raised upon this appeal, of the liability of the landlord for the tenant’s threshing bill, or of the liability of the husband for the tenant’s threshing bill, when the property stands in his wife’s name, do not require determination. The pleadings aver and the proof shows an express contract made by the defendants.
Christianson, Ch. J., concurs.